*1743Memorandum: Respondent parents appeal from an order that, inter alia, adjudicated their children to be neglected based upon their admission of neglect and placed the children in the care and custody of petitioner. We dismiss as moot respondent mother’s appeal from the order insofar as it concerned the placement of the children inasmuch as the placement has expired (see Matter of Julia R., 52 AD3d 1310, 1311 [2008], lv denied 11 NY3d 709 [2008]; Matter ofAbbi M., 37 AD3d 1084 [2007]). The mother’s remaining contention concerning the order is without merit. Respondent father contends on appeal that he received ineffective assistance of counsel. That contention lacks merit, because the record before us in fact establishes that he received meaningful representation (see Matter of Derrick C., 52 AD3d 1325, 1326 [2008], lv denied 11 NY3d 705 [2008]; Matter of Christopher W., 42 AD3d 692, 693 [2007]). The father failed to preserve for our review his remaining contention, i.e., that he was denied procedural due process, including notice (see generally Matter of Vanessa S., 20 AD3d 924 [2005]; Matter of Longo v Wright, 19 AD3d 1078, 1078-1079 [2005]; Matter of Jamel Isaiah R., 18 AD3d 558 [2005]), and in any event that contention is without merit. Present — Hurlbutt, J.E, Smith, Centra, Green and Pine, JJ.